The appeal in this case is from an order appointing a receiver of hotel property in a proceeding brought to foreclose a mortgage on such property. *Page 372 
The order appealed from should be affirmed on authority of Smith, as Liquidator, v. Taylor, Receiver, opinion filed November 10, 1933 and reported 150 So. 803, although it is not shown that outstanding tax liens are about to be foreclosed. The bill does allege that taxes for 1931 and 1932 are delinquent and unpaid and that the property was in great need of repair to prevent material deterioration.
The evidence produced was quite sufficient to warrant the Court in finding that the appointment of a receiver was needful for the preservation of the property.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment.